DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. US 2017/0185581 in view of Kay et al. US 2017/0344224
	Regarding claims 1, 8, and 15, Bojja teaches “a computer-implemented method, comprising: training a machine learning model, using a training data set of communication history data, to generate a trained machine learning model that maps standardized reaction data to one or more proprietary reactions from different communication services” ([0032] “FIG. 1 depicts the emoji classifier module 118 and the manager module 120 as being able to communicate with the databases (e.g., training data 122, dictionaries 124, chat histories 126, and user information 128). The training data 122 database generally includes training data that may be used to train one or more emoji detection methods and/or classifiers. The training data may include, for example, a set of words or phrases (or other content) along with preferred emoji that may be used to replace the words or phrases and/or be inserted into the words or phrases.”); 
“obtaining current reaction data from a plurality of communications through the different communication services” ([0033] “The method 200 begins by obtaining (step 202) features associated with a communication (e.g., an electronic message) of a user” wherein the user is communicating through their service to different service (i.e. from a phone to a computer, computer to a phone, etc.)) 
It is noted that a “proprietary reaction” is interpreted as any specific emoji, such as mapping a happy statement to a smiling emoji. While Bojja teaches numerous methods for mapping reaction data to proprietary reactions, Kay teaches “analyzing the current reaction data to generate current standardized reaction data that characterizes a sentiment of the reaction” (Kay abstract “determining suggestions of emojis, and other pictorial or multimedia elements, to users based on the content (e.g., a derived intent, tone, sentiment, and so on) of their messages”); 
“mapping, using the trained machine learning model” (the learning from Bojja or alternatively [0029] “The NLU system 120 may classify messages based on a continued machine learning of a user's (and associated or un-associated users) writing patterns and language tendencies. For example, the NLU system 120 may initially or at a first time classify a message of “get out of here, please” as a certain emotion for the user, and then, by learning a user's language patterns, determine the user is merely typing an often used expression”), “the current standardized reaction data to the one or more proprietary reactions from the different communication services to generate one or more identified proprietary reactions” ([0030] “the virtual keyboard application 110 also includes an emoji suggestion system 130, which determines or identifies emojis to present to a user based on the classifications or determined sentiments within messages”) and 
“providing the one or more identified proprietary reactions to the different communication services” ([0073] “In operation 320, the emoji suggestion system 130 assigns a specific classification to the string of text. For example, the classification module 220 may utilize the NLU system 120 to assign one or more classifications, and associated relevancy or confidence scores, to the features of the message. The assigned classification may be a sentiment classification, a tone classification, and so on”) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bojja with that of Kay since a combination of known methods would yield predictable results. As shown in Kay, one is able to message tone/sentiment to emotes. This allows for better mapping of standardized reactions (text/sentiments) to proprietary reactions (emotes) by using machine learning to learn about a user’s behavior history and subsequently allow for easier mapping of language in order to convey tone in messaging. 
	Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such the claims are subject to the same rejection. The difference in embodiments, including a processor and memory, and a non-transitory computer-readable medium are taught by Bojja, [0019] “The article includes a non-transitory computer-readable medium having executable instructions. The executable instructions are executable by one or more processors”.
	Regarding claims 2, 9, 16, the Bojja and Kay references have been addressed above. Bojja further teaches “wherein the communication history data comprises one or more text messages” (abstract “Implementations of the present disclosure are directed to a method, a system, and an article for suggesting emoji for insertion into a communication having text or other content.”)
Regarding claims 3, 11, 17, the Bojja and Kay references have been addressed above. Bojja further teaches “wherein the current reaction data comprises biometric data, video data, or audio data” ([0005] “Implementations of the systems and methods described herein can be used to suggest one or more emoji to users for insertion into, or to replace content in, documents and electronic communications. Content can include text (e.g., words, phrases, abbreviations, characters, and/or symbols), emoji, images, audio, video, and combinations thereof.”) 
Regarding claims 4, 12, 18, the Bojja and Kay references have been addressed above. Bojja further teaches “wherein generating the current standardized reaction data comprises: analyzing the current reaction data captured by one or more corresponding modalities to generate modality-specific reaction data; and combining the modality-specific reaction data to generate the current standardized reaction data” ([0033] “The features are provided (step 204) to the emoji detection module 116, which preferably employs a plurality of emoji detection methods to identify candidate emoji that might be appropriate for the communication. Output from the emoji detection module 116 is provided (step 206) to the emoji classifier module 118, where one or more classifiers process the output from the emoji detection module and provide (step 208) suggested emoji for the communication. The suggested emoji can be identified with the assistance of the manager module 120, which can select particular emoji detection methods and/or classifiers to use based on various factors”)  
Regarding claims 5, 13, 19, the Bojja and Kay references have been addressed above. Bojja further teaches “wherein the modality-specific reaction data comprises one or more reaction data types and associated confidence scores” (abstract “A set of emoji and first confidence scores are received from each emoji detection module and provided to at least one classifier. A proposed set of candidate emoji and second confidence scores are received from the at least one classifier. A candidate emoji is inserted into the communication”)
Regarding claims 6 and 14, the Bojja and Kay references have been addressed above. Bojja further teaches “wherein the training data set from the communication history data of the corresponding communication service comprises past communications where one or more users selected proprietary reactions” ([0032] “FIG. 1 depicts the emoji classifier module 118 and the manager module 120 as being able to communicate with the databases (e.g., training data 122, dictionaries 124, chat histories 126, and user information 128). The training data 122 database generally includes training data that may be used to train one or more emoji detection methods and/or classifiers. The training data may include, for example, a set of words or phrases (or other content) along with preferred emoji that may be used to replace the words or phrases and/or be inserted into the words or phrases.”)
Regarding claims 7 and 20, the Bojja and Kay references have been addressed above. Kay further teaches “wherein training the machine learning model comprises training using standardized reaction data for a plurality of past communications of each of the different communication services, and for each of the plurality of past communications, a proprietary reaction selected in response to the plurality of past communications” (Kay [0029] “The NLU system 120 may classify messages based on a continued machine learning of a user's (and associated or un-associated users) writing patterns and language tendencies. For example, the NLU system 120 may initially or at a first time classify a message of “get out of here, please” as a certain emotion for the user, and then, by learning a user's language patterns, determine the user is merely typing an often used expression.”)
	Regarding claim 10, the Bojja and Kay references have been addressed above. Key further teaches “wherein the current reaction data comprises reaction data captured using a plurality of different modalities” ([0018] “Unlike conventional systems, which provide pick lists and limited keyword matching of emojis for users, the systems and methods described herein facilitate the surfacing and/or suggestion of emojis based on a determined sentiment, tone or other inferred intent of a message.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124